DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claims 32 and 38, line 2, “active” has been replaced with -activate-. 

Allowable Subject Matter
Claims 21, 24-27, 29, 32-34, 36, 38, and 39 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an electrosurgical system, comprising: an end effector, comprising: a first jaw comprising a first electrode; and a second jaw comprising a second electrode, wherein the second jaw is movable relative to the first jaw between an open configuration and a closed configuration; a jaw closure trigger, wherein the second jaw is movable toward the closed configuration based on a manual input received by the jaw closure trigger; and a control circuit, configured to: receive an input indicating a repeat mode; apply a first tissue bite algorithm to the first electrode and the second electrode based on an occurrence of a first tissue bite, wherein the first tissue bite is based on the second jaw moving toward the closed configuration via the jaw closure trigger; enter a hold state at a termination of the first tissue bite algorithm, wherein entering the hold state comprises maintaining a sub-therapeutic signal; and determine an occurrence of a second tissue bite, wherein determining the occurrence of the second tissue bite comprises sensing a reduction in impedance between the first electrode and the second electrode via the sub-therapeutic signal” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2012/0078139 and U.S. 2015/0088122, which both disclose a system comprising some of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “control circuit,” especially regarding the specifically-claimed ‘tissue bite algorithm,’ ‘sub-therapeutic hold state,’ and ‘configuration for determining the occurrence of a second tissue bite’.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794